It was exactly four months ago that for the first time I had the 
honour of addressing you, the representatives of sovereign States members of 
the global community, in our common House, the General Assembly of the United 
Nations. Membership in the United Nations is the crowning international 
confirmation of the sovereign statehood of a State, 
(spoke in English) 
To the Republic of Croatia it meant the final realization of the just 
aspiration of the Croatian people to self-determination and freedom, which 
that people although one of the oldest European nations succeeded in 
regaining only after nine centuries of life in multinational state communities 
in which, to be sure, they preserved their national identity and the identity 
of their state but did not enjoy internationally recognized sovereignty. 
The creation of our independent State was the outcome of the 
indestructible moral strength of the Croatian people, based on a firm national 
awareness that has burned for centuries as an eternal fire in our hearts. A 
 
nation may have existed from time immemorial, but if it lacks the moral 
strength and an awareness of its unique individual being, of its nationhood 
and statehood, it will disappear from the stage of world history. The 
Croatian people yearned for their State and rallied to achieve it. 
In their relatively long history from the seventh century to this very 
day the Croatian people have taken pride in authentic testimony in stone and 
in the written word to their existence and to their unquenchable yearning for 
freedom and for their own place among the nations of the world. It was in 
that very spirit that the great seventeenth-century Croatian poet 
Ivan Gundulid wrote in his city of Dubrovnik, that jewel of the heritage of 
Croatia and the world which in our time has suffered barbaric destruction 
his ode to freedom, which starts with the following lines: 
"O liiepa, o draoa. o slatka slobodo,. 
Par u kom sva blaga vis'n-ii nam Bog je do ..." 
Those verses express the eternal faith in freedom that has been granted 
us as a supreme gift by the Almighty, a gift man has cherished, lived for and 
died for since time immemorial, as an independent, cultured and civilized 
being not only as an individual, but also as a member of his people and of 
mankind as a whole. Just as the individual wants to live as a free, rational 
and unique being, a people can be recognized and appreciated only if it is 
aware of itself and of its uniqueness in the world. 
The Croatian people had their own independent kingdom in the Middle 
Ages. Today they have again achieved full State sovereignty, demonstrating to 
the world their deep faith in and allegiance to freedom, their respect for 
justice, and their wish for peace and the development of their State within 
the international community of peace-loving, equal and independent States. 
 
When it joined the United Nations the Republic of Croatia solemnly 
committed itself to respect the principles embodied in the Charter of the 
United Nations and the system of values and undertakings on which the global 
community is based. On this occasion, let me once again solemnly reiterate 
our profound allegiance to the principles of the United Nations. 
We are faced with the historical responsibility to establish a new 
international order, an order of equality and the protection of the rights of 
all States and nations, national minorities and individuals. At the same 
time, this poses the challenge of building a world without war, a world with a 
healthy environment, a world of progress for all the inhabitants of the Earth. 
For the first time in the history of mankind, the conditions have been 
created for achieving those noble goals. After the disintegration of the 
colonial empires following the Second World War, and after the appearance of 
new nations capable of forming States but also of so-called ahistorical 
nations on the global scene, we have finally seen the end of division into 
blocs and the collapse of numerous despotic regimes throughout the world. 
Obviously and by no means accidentally the collapse of such regimes has 
been associated and has coincided with the collapse of some multinational 
States in which nations were held together through repression by totalitarian 
regimes or through domination by single nations. 
Human society has entered a period in its historical development of the 
overall integration of civilizations, but also of national individualization. 
In other words, the world has become immeasurably interdependent in terms of 

development, technology, transport, ecology, culture and the exchange of 
information, but the number of independent international entities has been 
increasing continuously. Reconciling this contradiction imposes the necessity 
to seek mediation, and even the firm involvement of the entire international 
community, to resolve outstanding and new local and regional crises. 
 
Over the past two-year period, in which Croatia gained its sovereignty, 
the United Nations has reaffirmed its fundamental principles and tenets: 
peace and democracy as the foundations of international relations. This 
Organization has resolutely and efficiently opposed attempts to resolve 
international disputes by force or to infringe, through aggressive wars and 
the provocation of regional crises, on the right of nations to 
self-determination and on the territorial integrity of sovereign members of 
the international community. The determined military action in the Gulf war 
and the peace operations in Croatia, Bosnia and Herzegovina and Cambodia are 
effective proof that the United Nations, with its active role, is becoming 
increasingly capable of countering aggression and of bringing about peace. 
However, the experience acquired by the United Nations through peacemaking and 
peace-keeping operations and in controlling aggression indicates that the 
process of international agreement and the achievement of consensus in the 
initiation of peace operations is still slow and is not efficient enough. 
The Republic of Croatia welcomes and fully supports the activities so far 
undertaken by the United Nations to extinguish crises throughout the world, 
aware of the fact that a passive attitude or compromise towards the exponents 
of aggression and a new deterioration in international relations would be much 
more costly and involve substantially greater loss of human life and 
suffering. Nevertheless, it is the view of the Republic of Croatia that the 
future international peace-keeping activity of the United Nations will have to 
be expanded to include adequate preventive diplomacy, peacemaking efforts and 
post-war confidence building, precisely in order to keep human suffering and 
the danger of the spread of aggression to a minimum. 

Moreover, the Republic of Croatia perceives the need to channel the 
immediate future involvement of the international community, and thereby the 
programmes of the United Nations, along the following main lines of activity. 
First, the global economy must pull itself out of the deepening 
recession, and then an accelerated development cycle should be promoted, 
involving a higher degree of coordination and economic cooperation between the 
developed North and the developing countries. Our generation and the global 
community would bear a heavy responsibility to posterity if they permitted the 
recently ended opposition of East and West to be replaced by new barriers and 
a lack of trust between the industrially developed West and North and the 
third world. 
Secondly, an equally important task of the United Nations concerns the 
persistent and firm promotion of democratic freedoms and human rights 
throughout the world. This is a necessity because economic and overall 
development can no longer even be imagined, much less realized, merely on the 
basis of economic categories and criteria; it can be brought about only with 
the parallel establishment of human rights and a democratic order encompassing 
political liberties and social rights alike. 
In this respect, Croatia welcomes the decision to convene the World 
Conference on Human Rights in September next year. Croatia will actively 
contribute to the preparations for this important - I should say "historic" 
meeting, first by resolutely strengthening democratic institutions in our own 
country, which has only recently got rid of its totalitarian regime and alien 
domination. Moreover, within the scope of the Conference on Security and 
Co-operation in Europe (CSCE), Croatia has offered to host the CSCE seminar on 
minority problems which, we hope, will be held in the historic setting of 
Brijuni Island next May. 

The Republic of Croatia resolutely endorses the conclusions of the Rio 
Summit, convinced that sustainable development is the proper answer to the 
requirements of the global community and to the environmental balance of our 
planet. The protection of the environment is an important strategic issue in 
Croatia's long-term development. The Gulf war and the war operations in the 
former Yugoslavia have posed major threats to ecological systems. Because of 
this, the protection of the environment is not only a developmental issue, but 
also a major political and security issue. 
Last but not least, the future activity of the international community 
and of the United Nations should also be focused on in addition to the 
effective prevention of aggression as a means to settle international 
differences eliminating all sources of crises world-wide in order to 
establish a permanent and just peace. This complex task will involve a 
painstaking process of agreement and reconciliation of objectively differing 
views and interests, taking due account of the limited resources of the 
international community. However, the stakes and anticipated results for the 
entire international community are so great and historically far-reaching that 
they deserve every possible effort and the use of all resources in order to 
achieve humanity's supreme goal: permanent peace and general welfare in a 
stable international order. 
The role of the United Nations has been, and will remain, irreplaceable 
in ensuring the rights of nations to self-determination and the civil and 
human rights of ethnic communities and minorities. The United Nations can and 
must play an important role in controlling changes in societies that are 
ridding themselves of totalitarian systems on their way to democratic 
political and economic transformation. 

In line with such ideas, Croatia has already enacted - in wartime 
conditions, and in spite of the aggression waged by the Yugo-communist army 
and Serbia and Montenegro and of the externally incited revolt of part of the 
Serbian population in its territory a constitutional law on the protection 
of minorities that is more liberal than many similar pieces of legislation 
anywhere in the world. Croatia is prepared to contribute actively to the 
development of an international code and standard for the protection of the 
rights of ethnic communities and national minorities, to be used as guidelines 
in the development of national legislation and rules for the settlement of 
future controversies. 
We support enhancement of the role of the General Assembly as a global 
advisory parliament and of the Security Council as the body most responsible 
for international peace and security. This implies a higher responsibility 
for the members of the Security Council, and the permanent members in 
particular. We therefore support the initiative to expand the Security 
Council with new permanent members, because this would reflect the new global 
reality and allow for more harmonious regional representation. We also 
believe that the role of the Economic and Social Council in the solution of 
problems within its sphere of competence should be strengthened. 
Let me take this opportunity to stress in particular that Croatia fully 
agrees with the statement of the Secretary-General on regional conflicts as o 
threat to global peace and progress, made at the Department of Public 
Information's Annual Conference for Non-governmental Organizations, on 
9 September. The regional conflicts of our time are no longer comparable to 
those of the cold war, when the warring sides represented conflicting 
ideologies. Present-day regional conflicts are the expression of purely 

imperialist or conquest-minded policies. They are not only the cause of 
terrible tragedy - because of the casualties suffered predominantly by the 
civilian population, the destruction of property and the displacement of 
people from their homes but also a threat to peace in a wider area, and even 
globally. 

Although one of the main principles of the United Nations Charter entails 
non-interference in the domestic affairs of sovereign States, many current 
conflicts occurring within the borders of particular States have shown that 
such developments should become the concern of the United Nations when general 
human principles are violated and international peace is threatened. As the 
Secretary-General has stated with a profound feeling of moral responsibility, 
it is the duty of the United Nations to support the dignity of human beings 
and to ensure the safety of their lives, regardless of the type of conflict, 
be it general, regional or confined to a specific country. 
When chaos within a State threatens to bring down civilized and 
democratic order, when tyranny crosses the boundaries set by moral standards 
accepted by humankind, and when a regional conflict may jeopardize the 
foundations of international order, peace and security, the United Nations 
must be able to take action. Most States, if not the entire international 
community, are also threatened when the existence of a single United Nations 
Member is placed in jeopardy. The examples of Cambodia, Somalia and, 
unfortunately, Croatia and Bosnia and Herzegovina suffice to confirm the 
correctness of this view. 
Let me remind the Assembly of the contribution of the struggle of the 
Croatian people for freedom to the establishment of the rights of small 
nations, to the collapse of totalitarian regimes and to a new democratic 
atmosphere in international relations in central and south-eastern Europe. 
The awakened-national awareness of east and central European nations made the 
major contribution to the dissolution of the totalitarian communist system. 
Their struggle against communist socialism, particularly in multinational 
State communities, was a struggle for national emancipation and for civil 

rights. Initially it was mistakenly understood, and, in some cases even today 
it is mistakenly understood, as retrograde nationalism or autarchic 
separatism, or has simply been put down as ethnic conflict and struggle for 
power. 
The processes of regional and worldwide integration on the one hand and 
the disintegration of multinational States on the other are only seemingly at 
odds. The newly emerged States in the area of the former Yugoslavia or the 
former Soviet Union do not aspire to autarchy. It is precisely such countries 
that most require purposeful integration and openness to cooperation. 
However, within the new post-communist democratic atmosphere small nations 
want to preserve their own identity and the right to their own States so that 
they may be subjects, and not objects, within the scope of the epoch-making 
changes taking place in the modern world. 
At the very beginning of the national and political emancipation of the 
Croatian people we were aware of the complexities and possible risks 
underlying the collapse of the past regime within a multinational State 
community. Therefore, we patiently tried to resolve the crisis of the former 
Yugoslav federation by political negotiation and by proposing a confederal 
agreement in order to avoid war. From the very" beginning we supported the 
internationalization of the crisis, and by such an approach we have succeeded 
in turning international democratic public opinion to our advantage. 
Today, having achieved military and moral victory in the war that was 
forced upon our country, we are still ready for a political solution of all 
internal and international problems in order that the conditions necessary for 
permanent internal and regional stability and cooperation between the newly 
emerged States may be created. 

The recent just struggle of the Croatian and other peoples for their 
sovereignty has contributed to the development of a different attitude towards 
the rights of small nations to independence and to their own States. This 
unequal struggle has, in fact, affirmed the superiority of the democratically 
manifested right to self-determination of nations over the principle of the 
integrity of existing multinational States, and in this connection it has also 
brought about new changes in international law and international relations. 
The position of small or less developed nations and States within the 
international order is the key to regional and international stability and 
cooperation and to just international relations. Without the confirmation of 
their right to State individuality the United Nations would now consist of 
about 50, and not 179, Member States. Our recent experience has shown that 
stable peace and a firm international order are not possible in the 
post-cold-war world without the security and sovereignty of small nations. It 
is for these reasons that we believe that the international community is 
entitled to interfere in the internal affairs of countries in cases involving 
the control of aggression, humanitarian intervention, the protection of the 
rights of individuals and of national minorities and the preservation of the 
environment, in accordance with the principles of, and through mechanisms 
endorsed by, the international community. 
Accordingly, we would welcome such a new role for the United Nations, as 
well as for such regional organizations as the Conference on Security and 
Cooperation in Europe (CSCE), which would guarantee the protection of the 
security of all Member States in a process ranging from peace mediation to the 
imposition of peace. Without such a role the United Nations could not handle 
such crises as the one affecting the former Yugoslavia. The chief 

responsibility for international security rests with the Security Council, but 
the regional organizations should assume the main burden of implementing 
policy, based on United Nations principles. For this reason we support the 
establishment of permanent regional military forces capable of rapid peace 
mediation and action to prevent conflict or repel aggression. 
Furthermore, Croatia firmly supports the Secretary-General's "Agenda for 
Peace" and the process of establishing permanent United Nations military 
forces. In the post-cold-war world, when regional conflicts present the major 
threat to world security, international peace-keeping and peace-making forces 
are emerging as the watershed between chaos and stability. Croatia is ready 
to participate in these forces and to help to bring peace to troubled areas 
around the world. 
Had such mechanisms existed, the disastrous Yugo-communist and 
Serbo-Montenegrin aggression against Croatia and Bosnia and Herzegovina might 
have been averted. This crisis has obviously reaffirmed the equal right of 
all nations, particularly young or small nations, to security and has enhanced 
the need to create such mechanisms. 
In view of what I have said, we would support the development of a 
regional security system in our area, a system that could also serve as a 
model for other crisis areas. Because of their geopolitical importance, 
ethnic mix and painful historical experience, it is precisely the Balkans and 
south-eastern Europe that would necessarily require the development of such a 
model of international regional security congruent with the general system of 
common security in order that the stability of the global order might be 
achieved. 

This implies consideration of all steps to bring about 
confidence-building and mutual guarantees, the establishment and maintenance 
of the balance of power and the creation of security zones and protected 
areas, along with the adjustment and supervision of defensive and other armed 
forces and doctrines. 

In order to achieve stability in this part of Europe, in which the 
processes of both stabilization in the Eastern Mediterranean and in 
south-eastern Europe and the establishment of stable relations among the newly 
emerged States are still to be completed, Croatia is prepared to take the 
initiative in convening an international conference of the countries in the 
area in order to consider the future model of regional security and 
cooperation based on common interests and principles embodied in the United 
Nations Charter and CSCE documents. 
The Republic of Croatia endorses the coordinated process of regional and 
general disarmament and welcomes the results already achieved in 
heavy-armament reduction by the big Powers. Croatia is prepared to cooperate 
with other countries in reallocating military expenditures to the 
reconstruction of war-ravaged areas and to peacetime development. 
This concerns in particular the new States which require international 
cooperation in the implementation of their democratic and market reforms in 
order to bolster their domestic stability. The role and the responsibility of 
the international community are to be seen in the light of the fact that these 
societies are not strong enough to be able rapidly to become part of the 
integration processes. Because of this the speedy integration of new States 
into financial and other institutions should be promoted. 
We endorse automatic international intervention and other punitive 
measures when the territorial integrity of other countries is seriously 
threatened. The United Nations should also envisage a way to prevent the use 
of military force against the peaceful expression of political will in the 
solution of domestic political issues. The brutal use of military force 

against one's own people should not in our time be regarded as merely an 
internal political problem. 
We endorse the establishment of a permanent international court for the 
punishment of war crimes and all actions involving the deliberate violation of 
peace and international conventions and endangering the lives of the civilian 
population. 
In support of an open economy and market principles we propose, within 
the scope of international development strategies, identifying ways and means 
to favour and facilitate the transfer of technology, knowledge and the 
necessary resources to less developed countries or countries destroyed by 
war. To our mind, it is precisely the United Nations and its agencies that 
ought to play an important role in this process. The United Nations and its 
agencies ought to take the lead in handling the return of refugees and the 
reconstruction of their homes, destroyed cultural monuments, industrial plants 
and infrastructural facilities processes that are of particular importance 
to our country. 
The earliest solution of all issues regarding the succession of States in 
accordance with international law is of the highest importance for Croatia and 
other States that have emerged in the area of the former Yugoslavia and the 
former Soviet Union. In supporting the solution of these issues we are 
prepared, especially for economic reasons, to make an additional effort in 
order to codify the experience and norms of international law in this sphere. 
On this occasion I cannot but add a few words of criticism concerning the 
inadequate action by international factors to solve the crisis in the 
territory of the former Yugoslavia, more precisely in preventing the brutal 
aggression waged by Serbia and Montenegro against Croatia and Bosnia and 
Herzegovina. Croatia appreciates the efforts of the international community -
from the United Nations, the European Community and the CSCE to all those 
international factors that have helped us to stop a mindless and most brutal 
war waged at the expense of the civilian population before the eyes of the 
civilized world. We express our deepest sympathy for the human losses the 
United Nations Protection Force (UNPROFOR) has suffered in the Republic of 
Croatia and the Republic of Bosnia and Herzegovina in the performance of its 
noblest task. 
What is really happening there is the sustained aggression of Serbia and 
Montenegro, now acting under the new name of the Federal Republic of 
Yugoslavia, against two sovereign and independent States Members of the United 
Nations - Croatia and Bosnia and Herzegovina. Unless stopped, this aggression 
may mushroom into a conflict on a much broader scale which could spread the 
disaster of war to the entire European continent, maybe even to the rest of 
the world. Unfortunately, in spite of that situation the global community has 
not yet identified a sufficiently efficient mechanism to stop aggression or an 
effective way to stop brutal destruction, such as Europe has hardly ever 
experienced, associated with the most barbaric form of "ethnic cleansing". 
The implementation of the Vance plan, created with the authority of the United 
Nations, is also falling behind schedule because of constant Serbian and 
Montenegrin sabotage. 
The mission of UNPROFOR must be seriously speeded up and fully 
implemented within the mandate of the peace-keeping force. Otherwise it will 
become meaningless and produce the justified indignation and frustration of 
the Croatian people who continue to suffer the consequences of aggression. 
Croatian authorities find it increasingly difficult to control the justified 
discontent of people displaced from their homes in their own homeland, people 
who have accepted the role and the intentions of the United Nations and the 
European Community with optimism and the firm conviction that the wrongs they 
have suffered would be redressed. These people find it difficult to 
understand why the international community cannot show, in this particular 
case, the necessary determination that was shown in the instance of an 
identical aggression against another sovereign and independent State. The 
United Nations must summon the will and the power to use all the resources at 
its disposal in order to bring the war in Croatia to a close and to stop the 
aggression against Bosnia and Herzegovina. In the opposite case, if the 
aggressor is permitted to continue to implement his plan of conquest, the 
reputation of the United Nations will suffer badly. 
Finally, let me express my conviction that the United Nations will fulfil 
its historical task. For its part the Republic of Croatia is prepared to 
contribute its share in every respect as a full member of the global community. 
With the holding of multi-party parliamentary elections for the second 
time in the past two years, in spite of the war forced upon the country, 
Croatia has severed all links with its communist past and strengthened its 
democratic order and international position. 
Having committed itself in its Constitution - in political and economic 
terms and in all spheres of spiritual and material development - to those 
principles of democracy and pluralism which also underlie the United Nations, 
Croatia has declared its openness to cooperation with all its neighbours and 
other countries in Europe and world wide. Croatia wants to be a factor of 
peace and stability in the international order in its part of the world. 
